COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §
                                                                   No. 08-10-00254-CV
                                                   §
 IN THE INTEREST OF SELENA                                            Appeal from the
 MARGARITA BERRIOS, A CHILD.                       §
                                                                    383rd District Court
                      .                            §
                                                                 of El Paso County, Texas
                                                   §
                                                                    (TC# 2005AG5143)
                                                   §

                                   MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed. Because Appellant has not filed a brief or a motion for extension of time, we dismiss the

appeal for want of prosecution.

        On October 28, 2010, the clerk of this Court notified Appellant that the brief was past due

and that no motion for extension of time had been received. The clerk also informed the parties of

the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the notice,

a party responded showing grounds to continue the appeal. To this date, no one has responded to

the clerk’s letter.

        This Court has the authority to dismiss an appeal for want of prosecution when the appellant

has failed to file a brief in the time prescribed and gives no reasonable explanation for the failure to

do so. TEX . R. APP . P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.

– San Antonio 1998, no pet.). Accordingly, we dismiss the appeal for want of prosecution.



                                                GUADALUPE RIVERA, Justice
November 30, 2010
Before Chew, C.J., McClure, and Rivera, JJ.